In a matrimonial action in which the parties were divorced by judgment entered January 28, 1980, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Walsh, J.), entered January 3, 1986, as denied her motion, inter alia, for leave to enter a judgment *643for arrears in alimony, and the plaintiff husband cross-appeals from so much of the same order as denied that branch of his cross motion which was for an award of counsel fees.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with costs to the plaintiff.
The Supreme Court, Westchester County, gave full faith and credit to a judgment of the Probate and Family Court of the Commonwealth of Massachusetts, Middlesex County. The defendant contends on appeal that the determination of the Massachusetts court ought not to be given full faith and credit in this State because the Massachusetts court erred in failing to give full faith and credit to an order of the Family Court, Westchester County, and to a judgment of the Supreme Court, Westchester County, and because the determination of the Massachusetts court rested upon misapprehensions of New York law. Assuming, arguendo, the validity of the defendant’s criticisms of the decision of the Probate and Family Court of the Commonwealth of Massachusetts, Middlesex County, the judgment of that court is nonetheless entitled to full faith and credit (cf., Fauntleroy v Lum, 210 US 230). The remaining contentions raised by the defendant are without merit. Accordingly, we affirm the order insofar as appealed from and cross-appealed from. Bracken, J. P, Niehoff, Kooper and Sullivan, JJ, concur.